DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
3.	Claims 1-21 are pending wherein claims 1, 7, 15 are in independent form.
4.	Claims 1, 6, 7, 11, 12, 15, 20 have been amended. In view of amendment of claim 11, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 11 is withdrawn.
Response to Arguments
5.	Applicant’s arguments with respect to Claim Interpretations under 5 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are not persuasive. The reasons set forth below.
6.	 Applicant argues on page 9 of the remarks, “In addition, in all the “modules” in the claimed “electronic device”, it is known to include the structure of data/signal processing computer circuits with structures commonly known. Similarly, each and every modules and processing units in claims 8-10 and 12-14 provide the structure by reciting the sufficient “acts” defining what each “module” does”.
		In response, examiner respectfully disagrees because:
	Modules are generic placeholders that do not specify any structure and the specification also does not provide any structure associated with the claimed acquisition module and processing module (Fig. 2).
7.	Applicant’s arguments with respect to claim(s) 1, 7, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


		As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
		Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
		Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
		Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.		This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition module, processing module in claims 7-10, 12-14.

		If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites, “determining, by the server, a first resource scheduling of first one of the base stations for a communication connection of the mobile more resources in a second one of the base stations”. According to claim limitations, the first resource scheduling schedules resource for a first base station (“a first resource scheduling of first one of the base stations”) and the server further determines that a second base station requires more resources. Claim does not recite anywhere that the first resource scheduling is applied to both the first and second base station (i.e. claim does not define that the first resource scheduling schedules resources for both the first base station and second base station). As the claimed first resource scheduling is not applied to the second base station, the claimed “more resources” (in the limitation “more resources in a second one of the base stations”) is not clear. In general, “more resources” means larger amount of resources compare to the resources allocated in a previous occasion. In order to determine “more resources” for the second base station, there needs to be a previous resource allocation for the second base station and comparing with that previous allocation, a determination can be made that second base station requires more resources. Therefore, for determining “more resources” for the second base station, there must have a previous/reference resource allocation and comparing with that previous/reference resource allocation, a more resource requirement can be determined. Claim does not define any previous/reference resource allocation for the second base station to determine that “more resources” than the previous/reference resource allocation are the first resources or “more resources” than the available resources or more resources than any other reference resources. Claim recites “more resources”, but does not define how that more resource requirement is obtained without any reference/previous resource allocation to compare.
		Claims 2-6 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 7 recites limitations similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 8-14 depend upon claim 7 and thereby, are rejected for the reasons discussed above with respect to claim 7.
		Claim 15 recites limitations similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 16-21 depend upon claim 15 and thereby, are rejected for the reasons discussed above with respect to claim 15.

Claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites generic placeholders (an acquisition module, a processing module) performing functions (acquiring route information, determining resource scheduling) without reciting sufficient structure to perform the functions.

Claims 8-14 depend upon claim 7 and thereby, are rejected for the reasons discussed above.
		
		Claim 1 recites the limitation "the expected communication" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 7 recites the limitation "the expected communication" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 15 recites the limitation "the expected communication" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the real-time route" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the real-time route" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the real-time route" in line 3.  There is insufficient antecedent basis for this limitation in the claim.













Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1-5, 7-11, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahkonen et al (US 20210103294 A1, hereinafter referred to as Mahkonen).
		Re claim 1, Mahkonen teaches a communication method (Abstract), comprising:
	(i) acquiring, by a server managing base stations (PCRF, Fig. 1, Fig. 6), route information of a route of a mobile device (PCRF receiving reservation request including flight plan of UAV 104), which includes a destination (ending point) (Fig. 1-3, Fig. 6-9, Par 0032-0033, Par 0052-0053, Par 0062-0067);
	(ii) determining, by the server (PCRF), a first resource scheduling of first one of the base stations (cells 140 located along the originally requested flight path) for a communication connection of the mobile device based on the route information of the route (PCRF determines resources required for the cells 140 along the originally requested flight path to meet QoS requirement and sends sub-request to reserve resources in each cell 140 along the flight path) (Fig. 1, Fig. 7-9, Par 0049, Par 0052-0053, Par 0059-0060, Par 0062-0071);

	(iv) if so (alternate cells meeting the QoS requirements), scheduling and reserving by the server, a second resource in the second one of base stations (PCRF reserves resources in the alternate cells along the adjusted flight path) for the expected communication connection of the mobile device (for the communication of the UAV 104) (Fig. 1, Fig. 7-9, Par 0065-0068, Par 0071-0078, Par 0080).
		Claim 7 recites an electronic device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 15 recites a communication system performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. Claim 15 further recites a first terminal configured to acquire route information of a route, which includes a destination; and a server communicatively coupled to the first terminal. Mahkonen teaches a first terminal (UAV 104) configured to acquire route information of a route (flight plan provided to UAV 104), which includes a destination (ending point) (Fig. 1-3, Fig. 8, Par 0029-0033, Par 0062); and a server communicatively coupled to the first terminal 
		Re claims 2, 8, 16, Mahkonen teaches to determine a channel resource (reserving resources to meet the QoS requirements); and determine a cell switch scheme (determining cells 140 located along the flight plan, Fig. 8) (Fig. 7-9, Par 0062, Par 0065-0068, Par 0071-0078, Par 0080).
		Re claims 3, 9, 17, Mahkonen teaches to determine a communication device (UAV 104) to be connected in a group of communication (reserving resources for a UAV out of plurality of UAVs, Fig. 1, Fig. 7) (Par 0029-0033, Par 0065-0068, Par 0071-0078).
		Re claims 4, 10, 18, Mahkonen teaches to determine the first resource scheduling for the communication connection of the mobile device (PCRF determines resources required for the cells 140 along the originally requested flight path to meet QoS requirement) based on an operational state of the communication device (pre-flight resource reservation), an amount of information to be communicated (throughput threshold), or an information priority level (latency threshold) of the communication connection (Fig. 1, Fig. 7, Par 0029, Par 0052-0053, Par 0063-0068, Par 0071).
		Re claims 5, 11, 19, Mahkonen teaches that the operational state of the communication device includes information about a corresponding configuration of the communication device (flight plan of the UAV 104, QoS requirements of the UAV 104 along the flight path) (Fig. 1, Fig. 7-8, Par 0029, Par 0032-0033, Par 0062-0065, Par 0067-0071).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 6, 12-14, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahkonen as applied to claims 1, 7, and 15 above and further in view of Wanstedt et al (US 20170168480 A1, hereinafter referred to as Wanstedt).
		Re claims 6, 12, 20, Mahkonen does not explicitly disclose to determine the first resource scheduling for the communication connection of the mobile device based on a location of the real-time route in the event that the real-time route deviates from the route as planned.
		Wanstedt teaches to determine the first resource scheduling (after entering into a cell different from the planned route, neighboring cell of the new cell is identified that meets the original KPI) for the communication connection of the mobile device based on a location of the real-time route (after the proposed adjustment at step 70, Fig. 6, a deviation from the original route occurs and the process returns back to step 50 and subsequently to step 58 to schedule resources in the new cell) in the event that the real-time route deviates from the route as planned (Fig. 5-6, Fig. 8, Par 0057, Par 0066-0071, Par 0074-0075, Par 0079-80, Par 0085-0094 ----Par 0093 discloses, “ Finally after the original route djustment selected, step 70, the network condition data obtainer 34 again obtains radio link quality measures, step 50, which may be done when the UAV after having entered a new cell, it again moves to a cell border, which in this case is a cell border of this new cell”.  Par 0094 discloses, “The method may thereafter be repeated in the above-described way until the UAV 24 finishes the mission, i.e. reaches its destination.”).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mahkonen by including the step to determine the first resource scheduling for the communication connection of the mobile device based on a location of the real-time route in the event that the real-time route deviates from the route as planned, as taught by Wanstedt for the purpose of efficiently adjusting the movement of a wireless terminal travelling along a planned route, as taught by Wanstedt (Par 0001, Par 0009-0010).
		Re claim 13, Mahkonen does not explicitly disclose to update the route information based on the location of the real-time route.
		Wanstedt teaches to update the route information based on the location of the real-time route (selecting new cell/changing path while travelling to the destination) (Fig. 5-6, Fig. 8, Par 0066-0071, Par 0074-0075, Par 0079-80, Par 0085-0093, Par 0100-0106).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mahkonen by including the step to update the route information based on the location of the real-time route, as taught by 
		Re claim 14, Mahkonen does not explicitly disclose to update the route information based on an updated location of the destination.
		Wanstedt teaches to update the route information based on an updated location of the destination (changing path while travelling to the destination location) (Fig. 5-6, Fig. 8, Par 0066-0071, Par 0074-0075, Par 0079-80, Par 0085-0093, Par 0100-0106).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Mahkonen by including the step to update the route information based on an updated location of the destination, as taught by Wanstedt for the purpose of efficiently adjusting the movement of a wireless terminal travelling along a planned route, as taught by Wanstedt (Par 0001, Par 0009-0010).
		Re claim 21, Mahkonen does not explicitly disclose to update the route information based on the location of the real-time route or an updated location of the destination.
		Wanstedt teaches to update the route information based on the location of the real-time route (planned route) or an updated location of the destination (changing path while travelling to the destination location) (Fig. 5-6, Fig. 8, Par 0066-0071, Par 0074-0075, Par 0079-80, Par 0085-0093, Par 0100-0106).


Relevant prior art
		Mustafic et al (US 20180247544 A1) discloses to determine a flight plan including a flight route and a list of base stations on that planned route. The UE/UAV is connected to a first base station at the starting of the planned flight and transitions to other base stations when a corresponding transition point has been reached. The UE/UAV can request to adjust the planned route based on physical obstruction, signal strength measurement etc. (Fig. 1-3, Fig. 6).









Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473